          Case 2:20-cv-01401-GMN-NJK Document 21 Filed 02/24/21 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   TRACY WAYNE VICKERS,
                                                           Case No.: 2:20-cv-01401-GMN-NJK
 9          Plaintiff,
                                                                          ORDER
10   v.
                                                                      [Docket No. 20]
11   HENRY GODECKI, et al.,
12          Defendants.
13         Pending before the Court is a stipulation to stay the requirement to file a joint proposed
14 discovery plan pending resolution of a motion to dismiss. Docket No. 20. The stipulation is not
15 supported by citation to any legal authority.
16         The need to file a joint proposed discovery plan is triggered by a defendant’s appearance.
17 See Local Rule 26-1(a) (the need to confer and file a discovery plan is triggered by the first time a
18 defendant “answers or otherwise appears”); see also Local Rule 16-1(b).1 A motion to dismiss
19 constitutes an appearance for purposes of this rule. Moreover, it is well-settled that the mere
20 pendency of a potentially dispositive motion does not, standing alone, justify a stay of discovery.
21 E.g., Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev. 2011) (“The Federal Rules of
22 Civil Procedure do not provide for automatic or blanket stays of discovery when a potentially
23 dispositive motion is pending”).
24
25
26
27
          1
            Because Plaintiff is represented by counsel in this case, the Court declines to issue a
28 scheduling order sua sponte. See Local Rule 16-1(b); Local Rule IA 1-4.

                                                     1
          Case 2:20-cv-01401-GMN-NJK Document 21 Filed 02/24/21 Page 2 of 2




 1         Accordingly, the stipulation to stay discovery is hereby DENIED without prejudice. No
 2 later than March 3, 2021, counsel must file either (1) a joint proposed discovery plan or (2) a
 3 further request to stay discovery that addresses the governing standards.
 4         IT IS SO ORDERED.
 5         Dated: February 24, 2021
 6                                                              ______________________________
                                                                Nancy J. Koppe
 7                                                              United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
